
	
		III
		111th CONGRESS
		1st Session
		S. RES. 336
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Inouye (for himself,
			 Mr. Leahy, Mr.
			 Cochran, and Mr. Inhofe)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate regarding designation
		  of the month of November 2009 as National Military Family
		  Month.
	
	
		Whereas military families, through their sacrifices and
			 their dedication to the United States and its values, represent the bedrock
			 upon which the United States was founded and upon which the country continues
			 to rely in these perilous and challenging times: Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Senate that the month of November 2009 should be designated as
			 National Military Family Month; and
			(2)the Senate
			 encourages the people of the United States to observe National Military
			 Family Month with appropriate ceremonies and activities.
			
